ITEMID: 001-71317
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF ASGA v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Not necessary to examine Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
TEXT: 4. The applicant was born in 1947 and lives in Mersin.
5. On 12 March 1996 the General Directorate of National Roads and Highways expropriated a plot of land belonging to the applicant in Mersin in order to build a motorway. A committee of experts assessed the value of the plot of land and the relevant amount was paid to the applicant when the expropriation took place.
6. Following the applicant’s request for increased compensation, on 17 December 1996, the Mersin Civil Court of First-instance awarded him additional compensation of 610,659,800 Turkish liras (TRL), plus interest at the statutory rate, applicable at the date of the court’s decision, running from 27 April 1994, the date of the transfer of the title-deeds.
7. On 2 November 1998 the Court of Cassation upheld the judgment of the Mersin Civil Court of First-instance.
8. On 17 May 2000 the General Directorate of National Roads and Highways paid the applicant TRL 1,860,240,000 (approximately 3,339 euros (EUR), including interest.
9. The relevant domestic law and practice are set out in Akkuş v. Turkey (judgment of 9 July 1997, Reports of Judgments and Decisions 1997-IV).
